

1


Exhibit 10.2
THE CARLYLE GROUP L.P.
2012 EQUITY INCENTIVE PLAN
FORM OF GLOBAL DEFERRED RESTRICTED COMMON UNIT AGREEMENT
FOR CO-CHIEF EXECUTIVE OFFICERS
(Performance-Vesting)
Participant:
Date of Grant:  February 6, 2018
Number of DRUs: 1,250,000
 



1.     Grant of DRUs. The Carlyle Group L.P. (the “Partnership”) hereby grants
the number of deferred restricted Common Units (the “DRUs”) listed above to the
Participant (the “Award”), effective as of February 6, 2018 (the “Date of
Grant”), on the terms and conditions hereinafter set forth in this agreement
including Appendix A, which includes any applicable country-specific provisions
(together, the “Award Agreement”). This grant is made pursuant to the terms of
The Carlyle Group L.P. 2012 Equity Incentive Plan (as amended, modified or
supplemented from time to time, the “Plan”), which is incorporated herein by
reference and made a part of this Award Agreement. Each DRU represents the
unfunded, unsecured right of the Participant to receive a Common Unit on the
delivery date(s) specified in Section 4 hereof.
2.     Definitions. Capitalized terms not otherwise defined herein shall have
the same meanings as in the Plan.
a.
“Cause” shall have the meaning set forth in the Employment Agreement.

b.
“Change of Control” shall have the meaning set forth in the Employment
Agreement.

c.
“Disability” shall mean the Participant’s incapacitation as described in Section
5.b.i. of the Employment Agreement.

d.
“Employment Agreement” shall mean the Employment Agreement by and between
Participant and Employer dated October 23, 2017.

e.
“Exhibit A” shall mean the respective Exhibit A corresponding to each Tranche,
as set forth in Section 4(a) below, which Exhibit shall set forth the
performance metrics for each Tranche and shall be delivered to the Participant
at the beginning of the corresponding Performance Period, but in no event later
than 60 days following the first day of the Performance Period. For the
avoidance of doubt, Exhibit A-1 relates specifically to Tranche 1 and subsequent
Exhibits A-2, A-3, A-4 and A-5 shall relate to





--------------------------------------------------------------------------------



2


Tranches 2, 3, 4 and 5, respectively, and shall be provided in accordance with
the foregoing sentence.
f.
“Good Reason” shall have the meaning set forth in the Employment Agreement.

g.
“Performance Multiplier” shall mean the relevant multiplier, between 0% and
200%, applied to the Target DRU Award based on actual performance of the
relevant performance metrics applicable to each respective Performance Period,
as shall be set forth on the relevant Exhibit A.

h.
“Performance Period” shall mean January 1 through December 31 of the year
applicable to each Tranche, as set forth below in Section 4(a).

i.
“Qualifying Event” shall mean, during the Participant’s Services with the
Partnership and its Affiliates, the Participant’s death or Disability.

j.
“Restrictive Covenant Agreement” shall mean any agreement, and any attachments
or schedules thereto, entered into by and between the Participant and the
Partnership or its Affiliates, pursuant to which the Participant has agreed,
among other things, to certain restrictions relating to non-competition (if
applicable), non-solicitation and/or confidentiality, in order to protect the
business of the Partnership and its Affiliates.

k.
    “Special Vesting Event” shall mean, during Participant’s Services with the
Partnerships and its Affiliates, (i) the termination of the Participant’s
Services without Cause or by the Participant for Good Reason or (ii) if the term
of the Employment Agreement ends on December 31, 2022 and the Participant’s
Services have not previously terminated for any reason, the termination of the
Participant’s Services for any reason other than due to Cause following such
term expiration (provided, in each case, that at the time of the relevant
termination the Employer did not have grounds to terminate the Participant’s
employment for Cause) (the Special Vesting Event in this clause (ii), the
“Tranche 5 Vesting Event”).

l.
“Target DRU Award” shall mean for each Tranche set forth in Section 4(a), the
target number of DRUs that are eligible to vest pursuant to Exhibit A.

m.
“Tranche” shall mean Target numbers of DRUs eligible to vest with respect to
each respective Performance Period.    

n.
“Vested DRUs” shall mean those DRUs which have become vested (x) determined by
multiplying a Target DRU Award by the applicable Performance Multiplier for the
corresponding Performance Period pursuant to the relevant Exhibit A or (y)
otherwise pursuant to the Plan.





--------------------------------------------------------------------------------



3


For the avoidance of doubt, the Vested DRUs may be a number lesser than or
greater than the Target DRU Award for each Tranche.
o.
“Vesting Date” shall mean, with respect to each Tranche, the day on which the
Board of Directors certifies the attainment of the established performance
metrics set forth on Exhibit A, which shall occur promptly (but no more than
eight (8) business days) following certification of the Partnership’s fourth
quarter results for the corresponding Performance Period.

3.     Vesting.
(a)    Vesting – General. Subject to the Participant’s continued Services with
the Partnership and its Affiliates through each respective Vesting Date, on such
Vesting Date, a number of DRUs subject to the Target DRU Award (which number may
be lesser than or greater than the Target DRU Award) shall vest and become
Vested DRUs based on the attainment of the performance metrics and the
applicable Performance Multiplier set forth on Exhibit A.
(b)     Vesting – Qualifying Event. Upon the occurrence of a Qualifying Event,
the Target DRU Awards for any Tranches with uncompleted Performance Periods (to
the extent not previously vested or forfeited) shall vest in an amount equal to
the product of (x) the Target DRU Award multiplied by (y) a Performance
Multiplier equal to 100% upon the date of such Qualifying Event.
(c)    Vesting – Special Vesting Event. Upon the occurrence of a Special Vesting
Event occurring prior to the final Vesting Date, then a portion of the DRUs will
vest on the next scheduled Vesting Date following such Special Vesting Event in
an amount equal to the sum of (x) with respect to the Tranche scheduled to vest
on such next scheduled Vesting Date, either (A) the Target DRU Award with
respect to a Special Vesting Event other than a Tranche 5 Vesting Event or (B)
the Target DRU Award multiplied by the actual Performance Multiplier set forth
in Exhibit A-5 with respect to a Tranche 5 Vesting Event plus (y) if the Special
Vesting Event occurs prior to February 1, 2022, the Additional Vested Amount, as
defined below. As used herein, the term “Additional Vested Amount” means either
(A) the Target DRU Award with respect to an additional full Tranche, if the
Special Vesting Event occurs in January or (B) a pro-rated portion of the Target
DRUs in a Tranche, equal to the product of 20,834 multiplied by the number of
full months from January 1 of the year in which such Special Vesting Event
occurs to the Special Vesting Event, if the Special Vesting Event occurs in any
month other than January. Notwithstanding the forgoing, in the event that the
Special Vesting Event as described above occurs on or after a Change of Control,
then the term Additional Vested Amount shall mean the sum of (A) the Target DRU
Award with respect to an additional full Tranche plus (B) if the Special Vesting
Event occurs prior to February 1, 2021, the amount that would constitute the
Additional Vested Amount under the immediately preceding sentence in the absence
of a Change of Control. The special vesting described herein in connection with
a Special Vesting Event shall be contingent




--------------------------------------------------------------------------------



4


upon the Participant’s timely execution of a release of claims in accordance
with Section 6 of the Employment Agreement and the Participant’s continued
compliance with any applicable Restrictive Covenant Agreement.
(d)    Vesting – Other Terminations. Except as otherwise set forth in Section
3(b) and 3(c), in the event the Participant’s Services with the Partnership and
its Affiliates are terminated for any reason (including but not limited to, the
termination of the Participant’s Services by the Participant without Good
Reason), the portion of the Award that has not yet vested pursuant to Section
3(a), 3(b) or 3(c) hereof (or otherwise pursuant to the Plan) shall be canceled
immediately and the Participant shall automatically forfeit all rights with
respect to such portion of the Award as of the date of such termination. For
purposes of this provision, the effective date of termination of the
Participant’s Services will be determined in accordance with Section 7(j)
hereof.
4.     Vesting and Delivery Dates.
(a)    Delivery – General. The Partnership shall, as soon as practicable
following each Vesting Date, but in each case, prior to the first Common Unit
distribution record date following a Vesting Date, deliver (or cause delivery to
be made) to the Participant the Common Units underlying the Vested DRUs that
vest and become Vested DRUs on such Vesting Date. The general terms with respect
to the DRUs are set forth in the table below.
Tranche
Performance Period
Target DRU Award
Performance Measurement Exhibit
Tranche 1
January 1, 2018 – December 31, 2018
250,000
A-1
Tranche 2
January 1, 2019 – December 31, 2019
250,000
A-2
Tranche 3
January 1, 2020 – December 31, 2020
250,000
A-3
Tranche 4
January 1, 2021 – December 31, 2021
250,000
A-4
Tranche 5
January 1, 2022 – December 31, 2022
250,000
A-5



(b)    Delivery – Qualifying Event. Upon the occurrence of a Qualifying Event,
the Partnership shall, within 30 days following the date of such event, deliver
(or cause delivery of) Common Units to the Participant in respect of 100% of the
DRUs which vest and become Vested DRUs on such date.
(c)    Delivery – Special Vesting Event. Following the occurrence of a Special
Vesting Event, the Participant shall remain entitled to receive delivery of the
Common




--------------------------------------------------------------------------------



5


Units at the normal delivery time set forth under Section 4(a) above (i.e.,
prior to the first Common Unit distribution record date following a Vesting
Date).
(d)    Delivery – Resignation without Good Reason. In the event the
Participant’s Services with the Partnership and its Affiliates are terminated by
the Participant without Good Reason, the Partnership shall within 30 days
following the date of such termination, deliver (or cause delivery of) Common
Units to the Participant in respect of any then outstanding Vested DRUs.
(e)    Forfeiture – Cause Termination or Breach of Restrictive Covenants.
Notwithstanding anything to the contrary herein, upon the termination of the
Participant’s employment by the Partnership or any of its Affiliates for Cause
or upon the Participant’s breach of any of the restrictive covenants contained
within an applicable Restrictive Covenant Agreement, all outstanding DRUs
(whether or not vested) shall immediately terminate and be forfeited without
consideration and no further Common Units with respect of the Award shall be
delivered to the Participant or to the Participant’s legal representative,
beneficiaries or heirs. Without limiting the foregoing, to the extent permitted
under applicable law, any Common Units that have previously been delivered to
the Participant or the Participant’s legal representative, beneficiaries or
heirs pursuant to the Award and which are still held by the Participant or the
Participant’s legal representative, or beneficiaries or heirs as of the date of
such termination for Cause or such breach, shall also immediately terminate and
be forfeited without consideration.
5.     No Dividends or Distributions on DRUs. No dividends or other
distributions shall accrue or become payable with respect to any DRUs prior to
the date upon which the Common Units underlying the DRUs are issued or
transferred to the Participant.
6.     Adjustments Upon Certain Events; Change of Control.
(a) Adjustments Upon Certain Events. The Administrator shall make certain
substitutions or adjustments to any DRUs subject to this Award Agreement
pursuant to Section 9 of the Plan.
(b) Change of Control. Promptly following the consummation of a Change of
Control, the Participant and the Partnership shall negotiate in good faith and
agree on a framework or methodology for determining the future performance
metrics applicable to the DRUs for each Tranche following such Change of Control
(or an alternative structure of such Awards) to preserve the Change of Control
performance metrics that provide for a reasonable opportunity to achieve
threshold, target and maximum level performance that is substantially similar to
the opportunity to achieve threshold, target and maximum level of performance in
place immediately prior to the Change of Control.
7.     Nature of Grant. In accepting the grant, the Participant acknowledges,
understands, and agrees that:




--------------------------------------------------------------------------------



6


(a)     the Plan is established voluntarily by the Partnership, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Partnership, at any time, to the extent permitted by the Plan;
(b)     the grant of the DRUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of DRUs, or
benefits in lieu of DRUs, even if DRUs have been granted in the past;
(c)     all decisions with respect to future DRUs or other grants, if any, will
be at the sole discretion of the Partnership;
(d)     the granting of the DRUs evidenced by this Award Agreement shall impose
no obligation on the Partnership or any Affiliate to continue the Services of
the Participant and shall not lessen or affect the Partnership’s or its
Affiliate’s right to terminate the Services of such Participant;
(e)     the Participant is voluntarily participating in the Plan;
(f)     the DRUs and the Common Units subject to the DRUs, and the income from
and value of same, are not intended to replace any pension rights or
compensation;
(g)     the DRUs and the Common Units subject to the DRUs, and the income from
and value of same, are not part of normal or expected compensation for purposes
of calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;
(h)     unless otherwise agreed with the Partnership, the DRUs and the Common
Units subject to the DRUs, and the income from and value of same, are not
granted as consideration for, or in connection with, the Services Participant
may provide as a director of an Affiliate;
(i)    the future value of the underlying Common Units is unknown,
indeterminable and cannot be predicted with certainty;
(j)    in the event of termination of the Participant’s Services for any reason,
except as set forth in Sections 3(b), 3(c), 4(b) and 4(c) (whether or not later
to be found invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or the terms of the Participant’s employment
agreement, if any), unless otherwise determined by the Partnership, the
Participant’s right to vest in the DRUs under the Plan, if any, will terminate
effective as of the date that the Participant is no longer actively providing
Services and will not be extended by any notice period (e.g., active Services
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where the
Participant is employed, or the terms of the Participant’s employment agreement,
if any); the Administrator shall have the exclusive discretion to determine when
the Participant is no




--------------------------------------------------------------------------------



7


longer actively providing Services for purposes of the DRUs grant (including
whether the Participant may still be considered to be providing Services while
on an approved leave of absence); and
(k)     in addition to the provisions above in this Section 7, the following
provisions apply if the Participant is providing Services outside the United
States:
(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the DRUs resulting from termination of the Participant’s Services
as set forth in Section 3(d) or 4(e) above for any reason (whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or the terms of the Participant’s employment
agreement, if any), and in consideration of the grant of the DRUs, the
Participant agrees not to institute any claim against the Partnership or any
Affiliate;
(ii) the DRUs and the Common Units subject to the DRUs are not part of normal or
expected compensation or salary for any purpose; and
(iii) neither the Partnership nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between the Participant’s local currency and the
United States Dollar that may affect the value of the DRUs or of any amounts due
to the Participant pursuant to the settlement of the DRUs or the subsequent sale
of any Common Units acquired upon settlement.
8.     No Advice Regarding Grant. The Partnership is not providing any tax,
legal or financial advice, nor is the Partnership making any recommendations
regarding the Participant’s participation in the Plan, or the Participant’s
acquisition or sale of the underlying Common Units. The Participant should
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.
9.     Data Privacy Information and Consent. The Partnership is located at 1001
Pennsylvania Avenue, NW, Washington, DC 20004 U.S.A. and grants employees of the
Partnership and its Affiliates DRUs, at the Partnership’s sole discretion. If
the Participant would like to participate in the Plan, please review the
following information about the Partnership’s data processing practices and
declare the Participant’s consent.
(a)    Data Collection and Usage: The Partnership collects, processes and uses
personal data of Participants, including name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, citizenship, job title, any Partnership units or directorships held in
the Partnership, and details of all DRUs, canceled, vested, or outstanding in
the Participant’s favor, which the Partnership receives from the Participant or
the Employer. If the Partnership offers the Participant a grant of DRUs under
the Plan, then the Partnership will collect the Participant’s personal data for
purposes of allocating stock and implementing, administering and managing the
Plan. The Partnership’s legal basis for the processing of the Participant’s
personal data would be his or her consent.




--------------------------------------------------------------------------------



8


(b)    Stock Plan Administration Service Providers: The Partnership transfers
participant data to Morgan Stanley, an independent service provider based in the
United States, which assists the Partnership with the implementation,
administration and management of the Plan. In the future, the Partnership may
select a different service provider and share the Participant’s data with
another company that serves in a similar manner. The Partnership’s service
provider will open an account for the Participant to receive and trade Common
Units. The Participant will be asked to agree on separate terms and data
processing practices with the service provider, which is a condition to the
Participant’s ability to participate in the Plan.
(c)     International Data Transfers: The Partnership and its service providers
are based in the United States. If the Participant is outside the United States,
the Participant should note that his or her country has enacted data privacy
laws that are different from the United States. For example, the European
Commission has issued a limited adequacy finding with respect to the United
States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program, which is open to companies subject to Federal Trade
Commission jurisdiction and which the Partnership does not participate in. The
Partnership’s legal basis for the transfer of the Participant’s personal data is
his or her consent.
(d)     Data Retention: The Partnership will use the Participant’s personal data
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan or as required to comply with legal or
regulatory obligations, including under tax and security laws. When the
Partnership no longer needs the Participant’s personal data, which will
generally be seven years after the Participant is granted DRUs under the Plan,
the Partnership will remove it from its systems. If the Partnership keeps the
data longer, it would be to satisfy legal or regulatory obligations and the
Partnership’s legal basis would be relevant law or regulations.
(e)    Voluntariness and Consequences of Consent Denial or Withdrawal: The
Participant’s participation in the Plan and the Participant’s grant of consent
is purely voluntary. The Participant may deny or withdraw his or her consent at
any time. If the Participant does not consent, or if the Participant withdraws
his or her consent, the Participant cannot participate in the Plan. This would
not affect the Participant’s salary as an employee or his or her career; the
Participant would merely forfeit the opportunities associated with the Plan.
(f)    Data Subject Rights: The Participant has a number of rights under data
privacy laws in his or her country. Depending on where the Participant is based,
the Participant’s rights may include the right to (i) request access or copies
of personal data of the Partnership processes, (ii) rectification of incorrect
data, (iii) deletion of data, (iv) restrictions on processing, (v) portability
of data, (vi) to lodge complaints with competent authorities in the
Participant’s country, and/or (vii) a list with the names and address of any
potential recipients of the Participant’s data. To receive clarification
regarding the Participant’s rights or to exercise the Participant’s rights




--------------------------------------------------------------------------------



9


please contact the Partnership at The Carlyle Group, LP, 1001 Pennsylvania
Avenue, NW, Washington, DC 20004 U.S.A., Attention: Equity Management.
If the Participant agrees with the data processing practices as described in
this notice, please declare the Participant’s consent by clicking the “Accept
Award” button on the Morgan Stanley award acceptance page or signing below.
10.    No Rights of a Holder of Common Units. Except as otherwise provided
herein, the Participant shall not have any rights as a holder of Common Units
until such Common Units have been issued or transferred to the Participant.
11.    Restrictions. Any Common Units issued or transferred to the Participant
or to the Participant’s beneficiary pursuant to Section 4 of this Award
Agreement (including, without limitation, following a Qualifying Event or
Special Vesting Event) shall be subject to such stop transfer orders and other
restrictions as the Administrator may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any stock exchange upon
which such Common Units are listed and any applicable U.S. or non-U.S. federal,
state or local laws, and the Administrator may cause a notation or notations to
be put entered into the books and records of the Partnership to make appropriate
reference to such restrictions. Without limiting the generality of the forgoing,
a Participant’s ability to sell or transfer the Common Units shall be subject to
such trading policies or limitations as the Administrator may, in its sole
discretion, impose from time to time on current or former senior professionals,
employees, consultants, directors, members, partners or other service providers
of the Partnership or of any of its Affiliates.
12.    Transferability. Unless otherwise determined or approved by the
Administrator, no DRUs may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or by
the laws of descent and distribution, and any purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance not permitted by this Section
12 shall be void and unenforceable against the Partnership or any Affiliate.
13.    Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by fax,
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 13):
(a) If to the Partnership, to:
The Carlyle Group L.P.
1001 Pennsylvania Avenue, NW
Washington, DC 20004
Attention: General Counsel
Fax: (202) 315-3678




--------------------------------------------------------------------------------



10


    
(b) If to the Participant, to the address appearing in the personnel records of
the Partnership or any Affiliate.
14.    Withholding. The Participant acknowledges that he or she may be required
to pay to the Partnership or, if different, an Affiliate that employs the
Participant (the “Employer”), and that the Partnership, the Employer, or any
Affiliate shall have the right and are hereby authorized to withhold from any
compensation or other amount owing to the Participant, applicable income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items (including taxes that are imposed on the Partnership or the
Employer as a result of the Participant’s participation in the Plan but are
deemed by the Partnership or the Employer to be an appropriate charge to the
Participant) (collectively, “Tax-Related Items”), with respect to any issuance,
transfer, or other taxable event under this Award Agreement or under the Plan
and to take such action as may be necessary in the opinion of the Partnership to
satisfy all obligations for the payment of such Tax-Related Items. The
Participant further acknowledges that the Partnership and/or the Employer (i)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the DRUs, including, but not
limited to the grant or vesting of the DRUs and the subsequent sale of Common
Units acquired upon settlement of the Vested DRUs; and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
DRUs to reduce or eliminate the Participant’s liability for Tax-Related Items or
achieve a particular tax result. Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction, the Participant acknowledges
that the Partnership and/or the Employer (or former employer, as applicable) may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction. Without limiting the foregoing, the Administrator may, from time
to time, permit the Participant to make arrangements prior to any Vesting Date
described herein to pay the applicable Tax-Related Items in a manner prescribed
by the Administrator prior to the applicable Vesting Date; provided that, unless
otherwise determined by the Administrator, any such payment or estimate must be
received by the Partnership prior to an applicable Vesting Date. Additionally,
the Participant authorizes the Partnership and/or the Employer to satisfy the
obligations with regard to all Tax-Related Items by withholding from proceeds of
the sale of Common Units acquired upon settlement of the Vested DRUs either
through a voluntary sale or through a mandatory sale arranged by the Partnership
(on the Participant’s behalf pursuant to this authorization). Depending on the
withholding method, the Partnership and/or the Employer may withhold or account
for the Tax-Related Items by considering minimum statutory withholding amounts
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash through the Employer’s normal payroll process and will have no entitlement
to the Common Unit equivalent. The Participant acknowledges that, regardless of
any action taken by the Partnership, the Employer, or any Affiliate the ultimate
liability for all Tax-Related Items, is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Partnership or
the Employer. The Partnership may refuse to issue or deliver the Common Units or
the proceeds from the sale of Common Units, if the Participant fails to comply
with his or her obligations in connection with the Tax-Related Items.




--------------------------------------------------------------------------------



11


15.    Choice of Law; Venue. The interpretation, performance and enforcement of
this Award Agreement shall be governed by the law of the State of New York
without regard to its conflict of law provisions. Any and all disputes,
controversies or issues arising out of, concerning or relating to this Award,
this Award Agreement or the relationship between the parties evidenced by the
Award Agreement, including, without limitation, disputes, controversies or
issues arising out of, concerning or relating to the construction,
interpretation, breach or enforcement of this Award Agreement, shall be brought
exclusively in the courts in the State of New York, City and County of New York,
including the Federal Courts located therein (should Federal jurisdiction
exist). Each of the parties hereby expressly represents and agrees that
it/he/she is subject to the personal jurisdiction of said courts, irrevocably
consents to the personal jurisdiction of such courts; and waives to the fullest
extent permitted by law any objection which it/he/she may now or hereafter have
that the laying of the venue of any legal lawsuit or proceeding related to such
dispute, controversy or issue that is brought in any such court is improper or
that such lawsuit or proceeding has been brought in an inconvenient forum.
16.    WAIVER OF RIGHT TO JURY TRIAL. AS SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AWARD AGREEMENT (AFTER HAVING
THE OPPORTUNITY TO CONSULT WITH COUNSEL OF ITS/HIS/HER CHOICE), EACH PARTY
EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING ARISING
OUT OF, CONCERNING OR RELATING TO THIS AWARD, THIS AWARD AGREEMENT, THE
RELATIONSHIP BETWEEN THE PARTIES EVIDENCED BY THIS AWARD AGREEMENT AND/OR THE
MATTERS CONTEMPLATED THEREBY.
17.    Subject to Plan. By entering into this Award Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All DRUs and Common Units issued or transferred with respect thereof are
subject to the Plan. In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.
18.    Entire Agreement. This Award Agreement contains the entire understanding
between the parties with respect to the DRUs granted hereunder (including,
without limitation, the vesting and delivery schedules described herein and in
the Appendix), and hereby replaces and supersedes any prior communication and
arrangements between the Participant and the Partnership or any of its
Affiliates with respect to the matters set forth herein and any other
pre-existing economic or other arrangements between the Participant and the
Partnership or any of its Affiliates, unless otherwise explicitly provided for
in any other agreement that the Participant has entered into with the
Partnership or any of its Affiliates and that is set forth on Schedule A hereto.
Unless set forth on Schedule A hereto, no such other agreement entered into
prior to the Date of Grant shall have any effect on the terms of this Award
Agreement.
19.    Modifications. Notwithstanding any provision of this Award Agreement to
the contrary, the Partnership reserves the right to modify the terms and
conditions of this Award Agreement, including, without limitation, the timing or
circumstances of the issuance or transfer of Common Units to the Participant
hereunder, to the extent such modification is determined by




--------------------------------------------------------------------------------



12


the Partnership to be necessary to comply with applicable law or preserve the
intended deferral of income recognition with respect to the DRUs until the
issuance or transfer of Common Units hereunder.
20.    Signature in Counterparts; Electronic Acceptance. This Award Agreement
may be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Alternatively, this Award Agreement may be granted to and accepted by the
Participant electronically.
21.    Electronic Delivery. The Partnership may, in its sole discretion, decide
to deliver any documents related to current or future participation in the Plan
by electronic means. The Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Partnership or a third
party designated by the Partnership.
22.    Compliance with Law. Notwithstanding any other provision of this Award
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Common Units, the
Partnership shall not be required to deliver any Common Units issuable upon
settlement of the DRUs prior to the completion of any registration or
qualification of the Common Units under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the SEC or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Partnership shall, in its
absolute discretion, deem necessary or advisable. The Participant understands
that the Partnership is under no obligation to register or qualify the Common
Units with the SEC or any state or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the Common Units. Further, the Participant agrees that the Partnership shall
have unilateral authority to amend the Plan and the Award Agreement without the
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of Common Units.
23.    Language. If the Participant has received this Award Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.
24.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
25.    Appendix. Notwithstanding any provisions in this Award Agreement, the
DRUs grant shall be subject to any special terms and conditions set forth in
Appendix A to this Award Agreement for the Participant’s country. Moreover, if
the Participant relocates to one of the countries included in Appendix A, any
special terms and conditions for such country will apply to the Participant, to
the extent the Partnership determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.
Appendix A constitutes part of this Award Agreement.




--------------------------------------------------------------------------------



13


26.    Imposition of Other Requirements. The Partnership reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
DRUs and on any Common Units acquired under the Plan, to the extent the
Partnership determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
27.    Waiver. The Participant acknowledges that a waiver by the Partnership of
breach of any provision of this Award Agreement shall not operate or be
construed as a waiver of any other provision of this Award Agreement, or of any
subsequent breach by the Participant or any other participant.
28.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on his or her country of residence, or broker’s
country of residence, or where the Common Units are listed, Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect the Participant’s ability to directly or indirectly, accept, acquire,
sell, or attempt to sell or otherwise dispose of Common Units or rights to
Common Units (e.g., DRUs) under the Plan during such times as Participant is
considered to have “inside information” regarding the Partnership (as defined by
the laws or regulations in applicable jurisdictions or Participant’s country). 
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders placed by the Participant before possessing inside
information. Furthermore, the Participant understands that he or she may be
prohibited from (i) disclosing the inside information to any third party,
including fellow employees (other than on a “need to know” basis) and (ii)
“tipping” third parties or causing them to otherwise buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Partnership insider
trading policy.  The Participant acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and the Participant
should speak to his or her personal advisor on this matter.
30.    Foreign Asset/Account Reporting. The Participant’s country of residence
may have certain foreign asset and/or account reporting requirements which may
affect his or her ability to acquire or hold DRUs under the Plan or cash
received from participating in the Plan (including sales proceeds arising from
the sale of Common Units) in a brokerage or bank account outside the
Participant’s country. The Participant may be required to report such amounts,
assets or transactions to the tax or other authorities in his or her country.
The Participant is responsible for ensuring compliance with such regulations and
should speak with his or her personal legal advisor regarding this matter.




--------------------------------------------------------------------------------



14


IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement(1).
THE CARLYLE GROUP L.P.
 
 
By: Carlyle Group Management L.L.C., its general partner
 
 
By: ___________________________________________
Name:
Title:





































(1) If this Award Agreement is delivered to the Participant electronically, the
Participant’s electronic acceptance of the Award Agreement (pursuant to
instructions separately communicated to the Participant) shall constitute
acceptance of the Award Agreement and shall be binding on the Participant and
the Partnership in lieu of any required signatures to this Award Agreement.




--------------------------------------------------------------------------------



15


EXHIBIT A-[ ]


VESTING TERMS FOR TRANCHE [ ]


The Tranche [__] DRUs granted pursuant to this Agreement shall be eligible to
vest pursuant to the terms described in this Exhibit A-[__], based on the
Partnership’s [Performance Metrics], as set forth below, in each case, subject
to adjustment to exclude the effects of extraordinary, unusual or infrequently
occurring events.


I.
Definitions. Capitalized terms not otherwise defined in the Plan or the
Agreement have the following meanings:



a.
[Performance Metrics]



b.
“Performance Period” means ________ through ________.



c.
“Weighting Multiplier” means the relative performance weighting associated with
each performance metric listed below, as a percentage of the total Tranche [__]
Target DRU Award.



II.
Vesting. Subject to the Participant’s continued Services with the Partnership
and its Affiliates through the Vesting Date with respect to the Tranche [__]
DRUs (other than as may be set forth in the Agreement), on such Vesting Date, a
number of Tranche [__] DRUs shall vest in an amount equal to the product of (1)
the Tranche [__] Target DRU Award (i.e., 250,000 Common Units), (2) the
applicable Performance Multiplier and (3) the applicable Weighting Multiplier,
each as determined below (with such amount calculated separately for each of the
three performance metrics listed below and the resulting sum of such amounts
constituting the total Vested DRUs in respect of Tranche [__]). Any DRUs that do
not become vested in accordance with this Exhibit A-[__] shall, effective as of
the Vesting Date, be forfeited by the Participant without consideration.



[Performance Metric]


Performance Level
[Performance Metric]
Performance Multiplier
Weighting Multiplier
Below Threshold Level Performance
 
0%
N/A
Threshold Level Performance
 
50%
 
Target Level Performance
 
100%
 
Maximum Level Performance
 
200%
 







--------------------------------------------------------------------------------



16


[Performance Metric]


Performance Level
[Performance Metric]
Performance Multiplier
Weighting Multiplier
Below Threshold Level Performance
 
0%
N/A
Threshold Level Performance
 
50%
 
Target Level Performance
 
100%
 
Maximum Level Performance
 
200%
 



[Performance Metric]


Performance Level
[Performance Metric]
Performance Multiplier
Weighting Multiplier
Below Threshold Level Performance
 
0%
N/A
Threshold Level Performance
 
50%
 
Target Level Performance
 
100%
 
Maximum Level Performance
 
200%
 



Performance Multipliers shall be determined by linear interpolation for
achievement falling between the above percentages; provided, that there shall be
no interpolation for achievement that is less than Threshold Level Performance
(and zero DRUs in respect of such performance metric will vest in such case) and
the maximum number of DRUs that may vest in respect of any performance metric is
the Target DRU Award multiplied by 200%, multiplied by the applicable Weighting
Multiplier for such performance metric.


